

115 HR 6178 IH: Honest Operators Undertake Road Safety Act
U.S. House of Representatives
2018-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6178IN THE HOUSE OF REPRESENTATIVESJune 21, 2018Mr. Crawford (for himself, Mr. Bishop of Georgia, and Mr. Westerman) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Motor Carrier Safety Improvement Act of 1999 with respect to exemptions from certain
			 motor carrier regulations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Honest Operators Undertake Road Safety Act or the HOURS Act. 2.Transportation of agricultural commodities and farm suppliesSection 229 of the Motor Carrier Safety Improvement Act of 1999 (49 U.S.C. 31136 note) is amended—
 (1)in subsection (a)(1), by striking during planting and harvest periods, as determined by each State,; and (2)in subsection (e)(8), by striking during the planting and harvesting seasons within each State, as determined by the State, and livestock feed at any time of the year and inserting and livestock feed.
			3.Short-haul operations
 Not later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue or revise regulations to ensure that a driver is exempt from the requirements of sections 395.8 and 395.11 of title 49, Code of Federal Regulations (or any successor regulations), if—
 (1)the driver operates within a 150 air-mile radius of the normal work reporting location; (2)the driver (except a driver-salesperson)—
 (A)if driving a property-carrying commercial motor vehicle, returns to the work reporting location and is released from work within 14 consecutive hours; and
 (B)if driving a passenger-carrying commercial motor vehicle, returns to the work reporting location and is released from work within 12 consecutive hours;
 (3)the driver— (A)if driving a property-carrying commercial motor vehicle, has at least 10 consecutive hours off duty separating each 14 hours on duty; and
 (B)if driving a passenger-carrying commercial motor vehicle, has at least 8 consecutive hours off duty separating each 12 hours on duty;
 (4)the driver— (A)if driving a property-carrying commercial motor vehicle, does not exceed the maximum driving time specified in section 395.3(a)(3) of title 49, Code of Federal Regulations (or any successor regulation), following 10 consecutive hours off duty; and
 (B)if driving a passenger-carrying commercial motor vehicle, does not exceed 10 hours maximum driving time following 8 consecutive hours off duty; and
 (5)the motor carrier that employs the driver maintains and retains for a period of 6 months accurate and true time records showing the—
 (A)time the driver reports for duty each day; (B)total number of hours the driver is on duty each day;
 (C)time the driver is released from duty each day; and (D)total time for the preceding 7 days in accordance with section 395.8(j)(2) of title 49, Code of Federal Regulations (or any successor regulation), for drivers used for the first time or intermittently.
				4.Supporting documents
 Not later than 180 days after the date of enactment of this Act, the Secretary of Transportation shall issue or revise regulations to ensure that a driver or motor carrier subject to the use of an electronic logging device pursuant to section 31137 of title 49, United States Code, shall only be required, for purposes of Federal hours of service requirements, to obtain and retain supporting documentation regarding the start and end times of each applicable daily on-duty period.
		5.Sleeper berths
 Before the date that is 2 years after the date of enactment of this Act, the requirements under section 31136(g)(1) of title 49, United States Code, shall not apply to a rulemaking regarding hours of service requirements as they relate to sleeper berths for property-carrying commercial motor vehicle drivers.
		